RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-2851-17T2
                                                                     A-2942-17T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

R.E. and Yu.O.-E.,

     Defendants-Appellants.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF Y.O.-E.,

     a Minor.
______________________________

                    Argued January 28, 2019 – Decided February 5, 2019

                    Before Judges Sabatino, Haas and Sumners.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FG-20-0023-15.
            Louis W. Skinner, Designated Counsel, argued the
            cause for appellant R.E. (Joseph E. Krakora, Public
            Defender, attorney; Louis W. Skinner, on the briefs).

            Clara S. Licata, Designated Counsel, argued the cause
            for appellant Yu.O.-E. (Joseph E. Krakora, Public
            Defender, attorney; Clara S. Licata, on the briefs).

            Julie B. Colonna, Deputy Attorney General, argued the
            cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Jason W. Rockwell, Assistant
            Attorney General, of counsel; Julie B. Colonna, on the
            brief).

            Todd S. Wilson, Designated Counsel, argued the cause
            for minor (Joseph E. Krakora, Public Defender, Law
            Guardian, attorney; Meredith A. Pollock, Deputy
            Public Defender, of counsel; Todd S. Wilson, on the
            brief).

PER CURIAM

      In these two consolidated cases, defendants Yu.O.-E.1 and R.E. appeal

from the February 13, 2018 judgment of guardianship terminating their parental

rights to their daughter, Y.O.-E. (Yvonne), born in December 2013. Defendants

contend that the Division of Child Protection and Permanency (Division) failed

to prove each prong of N.J.S.A. 30:4C:15-1(a) by clear and convincing




1
  We refer to defendants by initials, and to their child by a fictitious name, to
protect their privacy. R. 1:38-3(d)(12).
                                                                         A-2851-17T2
                                       2
evidence. The Law Guardian supports the termination on appeal as it did before

the trial court.

        Based on our review of the record and applicable law, we are satisfied that

the evidence in favor of the guardianship petition overwhelmi ngly supports the

decision to terminate defendants' parental rights.       Accordingly, we affirm

substantially for the reasons set forth in Judge James Hely's thorough oral

decision rendered on February 13, 2018.

        We will not recite in detail the history of the Division's involvement with

defendants. Instead, we incorporate by reference the factual findings and legal

conclusions contained in Judge Hely's thoughtful decision.           We add the

following comments.

        The Division assumed custody of Yvonne just seven days after her birth,

and the child has never lived with either defendant. Yu.O.-E suffers from a

number of mental health issues that have prevented her from caring for Yvonne

or any of her five other children. 2 R.E. has been incarcerated for almost all of

Yvonne's life, and previously engaged in domestic violence against Yu.O.-E.

We are satisfied that the Division provided multiple opportunities for defendants




2
    R.E. is the father of four of Yu.O.-E.'s children, including Yvonne.
                                                                           A-2851-17T2
                                         3
to reunify with their child, but they were unable to overcome the deficiencies

that prevented them from safely parenting her.

      Yvonne has special needs, and has been diagnosed with Reactive

Attachment Disorder. Because of this condition, the child is prone to acts of

verbal and physical aggression.

      The Division placed Yvonne with her current resource parents in

November 2016. The resource parents worked with the child's school and

treatment program to obtain the special help and therapy needed to address her

condition.   According to Yvonne's licensed clinical social worker, Nicole

Bolognini, Yvonne's behavioral issues improved due to the efforts of the

resource parents, who wish to adopt the child.

      The Division's expert psychologist, Karelyn Gonzalez-Cruz, Ph.D.,

testified that she had served as Yu.O.-E.'s individual therapist since January

2017. Dr. Gonzalez-Cruz stated that Yu.O.-E. did not regularly attend her

therapy appointments. In addition, Yu.O.-E. did not always take her psychiatric

medication as directed and, as a result, now had to be injected with these drugs

on a monthly basis to ensure compliance with her medication regimen.

      Another expert psychologist, Elizabeth Groisser, Psy.D., conducted

evaluations of both defendants on behalf of the Division. Dr. Groisser stated


                                                                        A-2851-17T2
                                       4
that Yu.O.-E. suffered from Schizoaffective Disorder, Post Traumatic Stress

Disorder, and had some borderline personality traits. Based on this diagnosis,

and her failure to comply with treatment, Dr. Groisser opined that Yu.O.-E. was

not able to parent Yvonne independently.

      After evaluating R.E., Dr. Groisser testified that he was also not capable

of parenting Yvonne now or in the foreseeable future. Dr. Groisser noted that

R.E. had had very little involvement in the child's life, had no history of stability

in his own life, and had not demonstrated that he was capable of living on his

own and taking care of himself. Under these circumstances, Dr. Groisser opined

that R.E. could not safely parent a special needs child.

      Dr. Groisser conducted bonding evaluations between defendants and

Yvonne. Dr. Groisser opined that while Yvonne and defendants were familiar

with each other, the child did not view them as parental figures, and would suffer

no real harm if their parental rights were terminated.

      On the other hand, Dr. Groisser found that Yvonne had significant and

positive bonds with both of her resource parents. Dr. Groisser opined that

severing these bonds would be extremely detrimental to Yvonne.

      Yu.O.-E. testified at trial, and also presented the testimony of an expert

psychiatrist, who opined that Yu.O.-E. could safely parent Yvonne. However,


                                                                             A-2851-17T2
                                         5
this expert acknowledged that she had not evaluated Yu.O.-E.'s interactions with

the child, or Yvonne's special needs. As a result, Judge Hely found that the

expert's opinion that Yu.O.-E. could safely parent a child with special needs was

not credible. R.E. did not testify at trial, and presented no other witnesses.

      In his opinion, Judge Hely reviewed the evidence presented and concluded

that (1) the Division had proven all four prongs of the best interests test by clear

and convincing evidence, N.J.S.A. 30:4C-15.1(a), and (2) termination of

defendants' parental rights was in the child's best interests. The judge also

concluded that kinship legal guardianship (KLG) was not an appropriate

alternative to termination in this case because the resource parents want to adopt

Yvonne. N.J. Div. of Youth & Family Servs. v. P.P., 180 N.J. 494, 512-13

(2004) (holding that "when the permanency provided by adoption is available,

[KLG] cannot be used as a defense to termination of parental rights").

      In this appeal, our review of the trial judge's decision is limited. We defer

to his expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394, 413

(1998), and we are bound by his factual findings so long as they are supported

by sufficient credible evidence. N.J. Div. of Youth & Family Servs. v. M.M.,

189 N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269 N.J. Super. 172,

188 (App. Div. 1993)). "[W]e [also] rely on the trial court's acceptance of the


                                                                            A-2851-17T2
                                         6
credibility of the expert's testimony and the court's fact-findings based thereon,

noting that the trial court is better positioned to evaluate the witness' credibility,

qualifications, and the weight to be accorded to [his or] her testimony." In re

Guardianship of DMH, 161 N.J. 365, 382 (1999) (citing Bonnco Petrol, Inc. v.

Epstein, 115 N.J. 599, 607 (1989)).

      After reviewing the record, we conclude that Judge Hely's factual findings

are fully supported by the record and, in light of those facts, his legal conclusions

are unassailable. We therefore affirm substantially for the reasons that the judge

expressed in his well-reasoned, comprehensive opinion.

      Affirmed.




                                                                              A-2851-17T2
                                          7